UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. 1) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material under Rule 14a-12 China Armco Metals, Inc. (Name of Registrant as Specified In Its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-1 1(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: 1 Explanatory Note This Amendment No. 1 to the definitive proxy statement on Schedule 14A filed byChina Armco Metals, Inc.with the Securities and Exchange Commission onJune 7, 2011 (the "Original Filing") is being filed solely for the purpose of amending the following information: Thethird sentence in the first paragraph on page 27 of the Original Filing, which provides the biography of director William Thomson, has been amended toread: "Mr. Thomson currently sits on the Board of Directors of the following publicly-listed companies: China Automotive Systems, Inc. since 2005, Score Media, Inc. since 2004,Asia Bio-Chem Group Co. since 2008, Chile Mining Technologies Inc. since 2010 and Southern China Livestock Inc. since 2010." No other changes have been made to theOriginal Filing. Theamended definitive proxy statement on Schedule 14A, in its entirety,isbelow. June 7, 2011 Dear Stockholder: You are cordially invited to attend the 2011 annual meeting of our stockholders on July 9, 2011, at 11:00 a.m., China Standard Time, at the Sheraton Hotel, 1 Huanghe Road, Lianyungang, Jiangsu Province, China 222047. Matters on which action will be taken at the meeting are explained in detail in the attached Notice and Proxy Statement. Our Annual Report for the year ended December 31, 2010 on Form 10-K is available through our website at www.armcometals.com under the heading “Investor Relations” and the subheading “SEC Filings” and is also included herein.Additionally, a form of proxy card and information on how to vote by mail, through the Internet, by fax or by phone is included herein. We sincerely hope that you will be able to attend the meeting in person and we look forward to seeing you. Whether or not you expect to be present at the meeting, please promptly vote as your vote is important. Instructions regarding the various methods of voting are contained on the proxy card, including voting by mail, through the Internet, by fax or by phone. If you attend the annual meeting, you may revoke your proxy and vote your own shares. Sincerely, China Armco Metals, Inc. /s/Kexuan Yao Kexuan Yao Chairman of the Board, Chief Executive Officer and President 2 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JULY 9, 2011 To the stockholders of China Armco Metals, Inc. You are cordially invited to attend the annual meeting of stockholders of China Armco Metals, Inc. to be held at theSheraton Hotel, 1 Huanghe Road, Lianyungang, Jiangsu Province, China 222047 on July 9, 2011 at 11:00 a.m. China Standard Time. At the annual meeting you will be asked to vote on the following matters: · Proposal 1: To elect a Board of Directors consisting of five members; · Proposal 2: To ratify the appointment of Li & Company, PC as our independent registered public accounting firm; · Proposal 3: To approve the Amended and Restated 2009 Stock Incentive Plan, which among other things, increases the shares of our common stock available for issuance thereunder by 1,000,000 shares; and · To consider and act upon any other business as may properly come before the annual meeting or any adjournments thereof. The Board of Directors recommends that you vote FOR Proposals 1, 2 and 3. These items of business are more fully described in the proxy statement that is attached to this Notice. The Board of Directors has fixed the close of business on May 31, 2011 as the Record Date for determining the stockholders that are entitled to notice of and to vote at the annual meeting and any adjournments thereof. A list of stockholders entitled to vote at the meeting will be available for examination for a period of ten days before the meeting in person at our corporate offices in Shanghai, China and also at the meeting. Stockholders may examine the list for purposes related to the meeting. It is important that your shares are represented and voted at the meeting. You can vote your shares by completing, signing, dating, and returning your completed proxy card or vote by mail, over the Internet, by fax or by phone by following the instructions included in the proxy statement. You can revoke a proxy at any time prior to its exercise at the meeting by following the instructions in the proxy statement. You may attend the annual meeting and vote in person even if you have previously voted by proxy in one of the ways listed above. Your proxy is revocable in accordance with the procedures set forth in the proxy statement. By Order of the Board of Directors /s/Kexuan Yao­­­­­ Shanghai, China Chairman of the Board Chief Executive Officer and President June 7, 2011 3 TABLE OF CONTENTS Page General 5 Questions and Answers 5 Who Can Help Answer Your Questions? 9 Corporate Governance 10 Board Committees 12 Director Compensation 14 Audit Committee Report 15 Executive Officers and Key Employees 17 Executive Compensation 19 Principal Stockholders 21 Certain Relationships and Related Transactions 23 Proposal 1 - Election of Directors 26 Proposal 2 - Ratification of the Appointment of Li & Company, PC 27 Proposal 3 – Approval of the Amended and Restated 2009 Stock Incentive Plan 28 Other Matters 30 Dissenter’s Rights 30 Annual Report on From 10-K 30 Householding of Proxy Materials 30 Proposals of Stockholders 31 Where You Can Find More Information 31 4 Stockholders Should Read the Entire Proxy Statement Carefully Prior to Returning Their Proxies PROXY STATEMENT FOR ANNUAL MEETING OF STOCKHOLDERS GENERAL The enclosed proxy is solicited on behalf of the Board of Directors of China Armco Metals, Inc. for use at our annual meeting of stockholders to be held theSheraton Hotel, 1 Huanghe Road, Lianyungang, Jiangsu Province, China 222047 on July 9, 2011 at 11:00 a.m. China Standard Time. Voting materials, including this proxy statement, the proxy card and our 2010 Annual Report on Form 10-K for the year ended December, 31, 2010, are being mailed to all or our stockholders on or about June 7, 2011. QUESTIONS AND ANSWERS Following are some commonly asked questions raised by our stockholders and answers to each of those questions. What may I vote on at the annual meeting? At the annual meeting, stockholders will consider and vote upon the following matters: · to elect a Board of Directors consisting of five members; · to ratify the appointment of Li & Company, PC as our independent registered public accounting firm; · to approve the Amended and Restated 2009 Stock Incentive Plan (the "Amended and Restated Incentive Plan"), which among other things, increases the shares of our common stock available for issuance thereunder by 1,000,000 shares; and · such other matters as may properly come before the annual meeting or any adjournments thereof. How does the Board of Directors recommend that I vote on the proposals? The Board of Directors recommends a vote “FOR” each of the nominees to the Board of Directors, “FOR” the proposal ratifying the appointment of Li & Company, PC and “FOR” the approval of the Amended and Restated Incentive Plan. How do I vote? You can vote either in person at the annual meeting or by proxy, by mail, by fax, by phone or over the Internet whether or not you attend the annual meeting. To obtain directions to attend the annual meeting, please call (650) 212-7620. If your shares are registered directly in your name with our transfer agent, Action Stock Transfer Corp., you are considered the stockholder of record with respect to those shares and we are sending a Notice directly to you. As the stockholder of record, you have the right to vote in person at the annual meeting. If you choose to do so, you can bring the proxy card that is part of this proxy statement or vote at the annual meeting using the ballot provided at the meeting. Even if you plan to attend the annual meeting in person, we recommend that you vote your shares in advance as described below so that your vote will be counted if you later decide not to attend the annual meeting in person. Most of our stockholders hold their shares in street name through a stockbroker, bank or other nominee rather than directly in their own name. In that case, you are considered the beneficial owner of shares held in street name and the Notice is being forwarded to you. As the beneficial owner, you are also invited to attend the annual meeting. Because a beneficial owner is not the stockholder of record, you may not vote these shares in person at the annual meeting unless you obtain a “legal proxy” from the stockbroker, trustee or nominee that holds your shares, giving you the right to vote the shares at the meeting. You will need to contact your stockbroker, trustee or nominee to obtain a legal proxy, and you will need to bring it to the annual meeting in order to vote in person. 5 You can vote by proxy in four ways: · by mail – If you received your proxy materials by mail, you can vote by mail by using the enclosed proxy card; · by Internet – You can vote by Internet by following the instructions on the Notice to access the proxy materials or on your proxy card if you received your materials by mail; · By fax – 202-521-3464; and · By phone - 1-866-752-VOTE(8683). If you vote by proxy, your shares will be voted at the annual meeting in the manner you indicate. The Internet, phone and fax voting system for stockholders of record will close at 11:59 p.m., Eastern Standard Time, on July 7, 2011. Please refer to the proxy card for details on all methods of voting. What happens if additional matters are presented at the annual meeting? Other than the election of directors, the ratification of the appointment of our auditor and the Amended and Restated Incentive Plan, we are not aware of any other business to be acted upon at the annual meeting. If you grant a proxy, the person named as proxy holder, Xing (Wayne) Wu, our corporate secretary, will have the discretion to vote your shares on any additional matters properly presented for a vote at the annual meeting. What happens if I do not give specific voting instructions? If you hold shares in your name and you sign and return a proxy card without giving specific voting instructions, your shares will be voted as recommended by our Board of Directors on all matters and as the proxy holder may determine in his discretion with respect to any other matters properly presented for a vote before the annual meeting. If you hold your shares through a stockbroker, bank or other nominee and you do not provide instructions on how to vote, your stockbroker or other nominee may exercise their discretionary voting power with respect to the ratification of the appointment of Li & Company, PC as our independent registered public accounting firm which is considered a routine matter. If the organization that holds your shares does not receive instructions from you on how to vote your shares on a non-routine matter, including the election of directors and the approval of the Amended and Restated Incentive Plan, the organization that holds your shares will inform us that it does not have the authority to vote on these matters with respect to your shares. This is generally referred to as a “broker non-vote.” When the vote is tabulated for any particular matter, broker non-votes will be counted for purposes of determining whether a quorum is present, but will not otherwise be counted. We encourage you to provide voting instructions to the organization that holds your shares by carefully following the instructions provided in the notice. What is the quorum requirement for the annual meeting? On May 31, 2011, the Record Date for determining which stockholders are entitled to vote, there were 15,204,002 shares of our common stock outstanding which is our only class of voting securities. Each share of common stock entitles the holder to one vote on matters submitted to a vote of our stockholders. A majority of our outstanding common shares as of the Record Date must be present at the annual meeting (in person or represented by proxy) in order to hold the meeting and conduct business. This is called a quorum. Your shares will be counted for purposes of determining if there is a quorum, even if you wish to abstain from voting on some or all matters introduced at the annual meeting, if you are present and vote in person at the meeting or have properly submitted a proxy card or voted by fax, by phone or by using the Internet. 6 How can I change my vote after I return my proxy card? You may revoke your proxy and change your vote at any time before the final vote at the annual meeting. You may do this by signing a new proxy card with a later date, by voting on a later date by using the Internet (only your latest Internet proxy submitted prior to the annual meeting will be counted), or by attending the annual meeting and voting in person. However, your attendance at the annual meeting will not automatically revoke your proxy unless you vote at the annual meeting or specifically request in writing that your prior proxy be revoked. Is my vote confidential? Proxy instructions, ballots and voting tabulations that identify individual stockholders are handled in a manner that protects your voting privacy. Your vote will not be disclosed either within our company or to third parties, except: · as necessary to meet applicable legal requirements; · to allow for the tabulation of votes and certification of the vote; and · to facilitate a successful proxy solicitation. Any written comments that a stockholder might include on the proxy card will be forwarded to our management. Where can I find the voting results of the annual meeting? The preliminary voting results will be announced at the annual meeting. The final voting results will be tallied by our Inspector of Elections and reported in a Current Report on Form 8-K which we will file with the SEC within four business days of the date of the annual meeting. How can I obtain a separate set of voting materials? To reduce the expense of delivering duplicate voting materials to our stockholders who may have more than one China Armco Metals, Inc. stock account, we are delivering only one Notice to certain stockholders who share an address, unless otherwise requested. If you share an address with another stockholder and have received only one Notice, you may write or call us to request to receive a separate Notice. Similarly, if you share an address with another stockholder and have received multiple copies of the Notice, you may write or call us at the address and phone number below to request delivery of a single copy of this Notice. For future annual meetings, you may request separate Notices, or request that we send only one Notice to you if you are receiving multiple copies, by writing or calling us at: China Armco Metals, Inc. Attention: Xing (Wayne) Wu, Corporate Secretary One Waters Park Drive, Suite 98 San Mateo, California 94403 Tel: 650.212.7620 Fax: 650.212.7630 7 Who pays for the cost of this proxy solicitation? We will pay the costs of the solicitation of proxies. We may also reimburse brokerage firms and other persons representing beneficial owners of shares for expenses incurred in forwarding the voting materials to their customers who are beneficial owners and obtaining their voting instructions. In addition to soliciting proxies by mail, our board members, officers and employees may solicit proxies on our behalf, without additional compensation, personally, electronically or by telephone. How can I obtain a copy of China Armco Metals, Inc.’s 2010 Annual Report on Form 10-K? You may obtain a copy of our Annual Report on Form 10-K for the year ended December 31, 2010 by sending a written request to the address listed above under “How can I obtain a separate set of voting materials”. We will furnish the Form 10-K without exhibits at no charge. If you prefer a copy of the Form 10-K including exhibits, you will be charged a fee (which will be limited to our reasonable expenses in furnishing such exhibits). Our 2010 Annual Report on Form 10-K is available by accessing our Investor Relations page of our website at www.armcometals.com and our Form 10-K with exhibits is available on the website of the SEC at www.sec.gov. What is the voting requirement to approve the proposals? In the election of directors, the five persons receiving the highest number of (or plurality) “FOR” votes at the annual meeting will be elected. There will be no cumulative voting in the election of directors. The proposal to ratify the appointment of Li & Company, PC as our independent registered public accounting firm will be approved if there is a quorum and the votes cast “FOR” the proposal exceeds those cast against the proposal. The proposal to approve the Amended and Restated Incentive Plan will be approved if there is a quorum and the votes cast “FOR” the proposal exceeds those cast against the proposal. Abstentions and broker non-votes will be treated as shares that are present, or represented and entitled to vote for purposes of determining the presence of a quorum at the annual meeting. Broker non-votes will not be counted as a vote cast on any matter presented at the annual meeting. Abstentions will not be counted in determining the number of votes cast in connection with any matter presented at the annual meeting. 8 How can I communicate with the non-employee directors on China Armco Metals, Inc. Board of Directors? The Board of Directors encourages stockholders who are interested in communicating directly with the non-employee directors as a group to do so by writing to the non-employee directors in care of our corporate secretary. Stockholders can send communications by mail to: Xing (Wayne) Wu, Corporate Secretary China Armco Metals, Inc. One Waters Park Drive, Suite 98 San Mateo, California 94403 Correspondence received that is addressed to the non-employee directors will be reviewed by our corporate secretary or his designee, who will regularly forward to the non-employee directors a summary of all such correspondence and copies of all correspondence that, in the opinion of our corporate secretary, deals with the functions of the Board of Directors or committees thereof or that our corporate secretary otherwise determines requires their attention. Directors may at any time review a log of all correspondence received by us that is addressed to the non-employee members of the Board of Directors and request copies of any such correspondence. WHO CAN HELP ANSWER YOUR QUESTIONS? You may seek answers to your questions by writing, calling or emailing us at: Xing (Wayne) Wu, Corporate Secretary China Armco Metals, Inc. One Waters Park Drive, Suite 98 San Mateo, California 94403 Tel: 650.212.7620 Fax: 650.212.7630 Info@ArmcoMetals.com 9 CORPORATE GOVERNANCE Board of Directors The Board of Directors oversees our business affairs and monitors the performance of management. In accordance with our corporate governance principles, the Board of Directors does not involve itself in day-to-day operations. The directors keep themselves informed through discussions with the Chief Executive Officer, other key executives and by reading the reports and other materials that we send them and by participating in Board of Directors and committee meetings. Our directors hold office until their successors have been elected and duly qualified unless the director resigns or by reason of death or other cause is unable to serve in the capacity of director. Biographical information about our directors is provided in “Election of Directors – Proposal No. 1” on page 26. Director Independence We are required to have a majority of independent directors within the meaning of applicable NYSE Amex Company Guide rules. The Board of Directors has determined three of the five directors are independent, which excludes Kexuan Yao, our Chairman and Chief Executive Officer and Weigang Zhao, vice general manager of our subsidiary Armet Lianyungang. Board Leadership Structure Our Board does not have a policy on whether the role of Chairman and Chief Executive Officer (CEO) should be separate or combined, but believes that the most effective leadership structure for us at this time is to have these roles combined. Given our size, we believe having a single leader for both our company and the Board of Directors eliminates duplication of effort and efficiency while providing clear leadership for our company. We do not have a lead independent director; however, three of five our current directors are independent and each of our standing committees (Audit, Nominating and Corporate Governance and Compensation) is comprised solely of independent directors. We believe this structure provides adequate oversight of our operations by our independent directors in conjunction with our Chairman/CEO. Board of Directors Meetings and Attendance During the fiscal year 2010, the Board of Directors held six (6) meetings. With the exception of Heping Ma missing one meeting and Tao Pang missing one meeting, all directors attended each meeting. In addition, the Board of Directors approved certain actions by unanimous written consent on one occasion. It is our policy that directors should make every effort to attend the annual meeting of stockholders, and all directors serving at the time attended the annual meeting of stockholders in 2010 except Heping Ma and Tao Pang. Code of Business Conduct and Ethics We adopted a Code of Business Conduct and Ethics that applies to all of our directors, officers and employees, including our principal executive officer and principal financial and accounting officer. A copy of the Code of Business Conduct and Ethics is available on the Investor Relations page of our website at www.armcometals.com. We will post on our website any amendment to our Code of Business Conduct and Ethics or waivers of our Code of Business Conduct and Ethics for directors and executive officers. 10 Complaints Regarding Accounting Matters The Audit Committee has established procedures for: · the receipt, retention and treatment of complaints regarding accounting, internal accounting controls, or auditing matters; and · the confidential, anonymous submission by our employees of concerns regarding questionable accounting or auditing matters. Communications with Directors The Board of Directors has approved procedures for stockholders to send communications to individual directors or the non-employee directors as a group. Written correspondence should be addressed to the director or directors in care of Xing (Wayne) Wu, Corporate Secretary of China Armco Metals, Inc., One Waters Park Drive, Suite 98, San Mateo, California 94403. Correspondence received that is addressed to the non-employee directors will be reviewed by our corporate secretary or his designee, who will regularly forward to the non-employee directors a summary of all such correspondence and copies of all correspondence that, in the opinion of our corporate secretary, deals with the functions of the Board of Directors or committees thereof or that the corporate secretary otherwise determines requires their attention. Directors may at any time review a log of all correspondence received by China Armco Metals, Inc.that is addressed to the non-employee members of the Board of Directors and request copies of any such correspondence. You may also contact individual directors by calling our principal executive offices at (650) 212-7620. Legal Proceedings There are no legal proceedings to which any director, director nominee, officer or affiliate of our company, any owner of record or beneficially of more than 5% of common stock, or any associate of any such director, officer, affiliate of our company or security holder that is a party adverse to our company or any of our subsidiaries or has a material interest adverse to us. Compliance With Section 16(a) of the Exchange Act Based solely upon a review of Forms 3 and 4 and amendments thereto furnished to us under Rule 16a-3(d) of the Securities Exchange Act of 1934 during the fiscal year ended December 31, 2010, and Forms 5 and amendments thereto furnished to us with respect to the fiscal year ended December 31, 2010, as well as any written representation from a reporting person that no Form 5 is required, we are not aware that any officer, director or 10% or greater stockholder failed to file on a timely basis, as disclosed in the aforementioned Forms, reports required by Section 16(a) of the Securities Exchange Act of 1934 during the fiscal year ended December 31, 2010. 11 BOARD COMMITTEES TheBoard of Directors has standing Audit, Compensation and Nominating and Corporate Governance Committees. Each of the Audit Committee, the Compensation Committee and the Nominating and Corporate Governance Committee has a written charter. The charters,as they may be amended from time to time, are available on our website at www.armcometals.com. Information concerning the current membership and function of each committeeis as follows: Board of Directors and Committee Membership Director Audit Committee Member Compensation Committee Member Nominating and Corporate Governance Committee Member Kexuan Yao Weigang Zhao Tao (“Tom”) Pang X X X(1) Heping Ma(2) X X X William Thomson X(1) X(1) X K.P. Chan(3) X X X Denotes Chairman. Mr. Ma resigned from the Board of Directors on September 16, 2010. Mr. Chan was appointed to the Board of Directors and Committees on September 17, 2010. Audit Committee. The Audit Committee is responsible to the Board of Directors for the areas of audit and compliance and oversees our financial reporting process, including monitoring the integrity of the financial statements and the independence and performance of the registered public accounting firm and supervises our compliance with legal and regulatory requirements. The current members of the Audit Committee are Tao (“Tom”) Pang, William Thomson and K.P. Chan. The Board of Directors has determined that Mr. Thomson, Chairman of the Audit Committee, is an “audit committee financial expert” as defined under SEC rules. The Board of Directors has affirmatively determined that none of the members of the Audit Committee have a material relationship with us that would interfere with the exercise of independent judgment and each of the members of the Audit Committee are “independent” as defined in the applicable NYSE Amex rules. The Audit Committee held three (3) meetings during the 2010 fiscal year, with each member attending each meeting with the exception of Tao (“Tom”) Pang, who missed one Audit Committee meeting. The responsibilities of the Audit Committee, as approved by the Board of Directors, are set forth in the Audit Committee Charter, a copy of which is included as Exhibit 99.1 of our Form 8-K filed with the SEC on October 28, 2009. Compensation Committee. The Compensation Committee is responsible for establishing and reviewing our compensation and employee benefit policies. The members of the Compensation Committee areTao (“Tom”) Pang, William Thomson and K.P Chan, each of whom are “independent” directors within the meaning of the applicable NYSE Amex rules.The chairman of the Compensation Committee is Mr. Thomson. 12 The Compensation Committee reviews and recommends to the Board of Directors for approval the compensation for our Chief Executive Officer and all of our other executive officers, including salaries, bonuses and grants of awards under, and administration of, our equity incentive plans. The Compensation Committee, among other things, reviews and recommends to the Board of Directors employees to whom awards will be made under our equity incentive plans, determines the number of options to be awarded, and the time, manner of exercise and other terms of the awards. The Compensation Committee did not hold any meetings during the 2010 fiscal year.We have not used any third parties to advise us on any compensation matters. The responsibilities of the Compensation Committee, as approved by the Board of Directors, are set forth in the Compensation Committee Charter, a copy of which is included as Exhibit 99.2 of our Form 8-K filed with the SEC on October 28, 2009. Nominating and Corporate Governance Committee. The Nominating and Corporate Governance Committee was formed: (1) to assist the Board of Directors by identifying individuals qualified to become board members and to recommend for selection by the Board of Directors the director nominees to stand for election for the next annual meeting of our stockholders; (2) to recommend to the Board of Directors director nominees for each committee of the Board of Directors; (3) to oversee the evaluation of the Board of Directors and management and (4) to develop and recommend to the Board of Directors a set of corporate governance guidelines and enhancements to the Code of Business Conduct and Ethics. The responsibilities of the Nominating and Corporate Governance Committee, as approved by the Board of Directors, are set forth in the Nominating and Corporate Governance Committee Charter, a copy of which is included as Exhibit 99.3 of our Form 8-K filed with the SEC on October 28, 2009.The members of the Nominating and Corporate Governance Committee are Tao (“Tom”) Pang, William Thomson and K.P Chan, each of whom are “independent” directors within the meaning of the applicable NYSE Amex rules.The chairman of the Nominating and Corporate Governance Committee is Mr. Pang. NYSE Amex rules require director nominees to be either selected, or recommended for the Board of Directors’ selection, either by a majority of our independent directors or our Nominating and Corporate Governance Committee. The Nominating and Corporate Governance Committee is responsible for selecting those individuals to recommend to the entire Board of Directors for election to the board. The committee will consider candidates for directors proposed by security holders. The Nominating and Corporate Governance Committee’s policy is to accept written submissions that include the name, address and telephone number of the proposed nominee, along with a brief statement of the candidate’s qualifications to serve as a director. If the proposed nominee is not the security holder submitting the name of the candidate, a letter from the candidate agreeing to the submission of his or her name for consideration should be provided at the time of submission. If the committee believes it to be appropriate, committee members may meet with the proposed nominee before making a final determination whether to recommend the individual as a nominee to the entire Board of Directors to stand for election to the board. The Nominating and Corporate Governance Committee identifies director nominees through a combination of referrals, including by management, existing board members and security holders and direct solicitations, where warranted. Once a candidate has been identified, the Nominating and Corporate Governance Committee reviews the individual’s experience and background and may discuss the proposed nominee with the source of the recommendation. Among the factors that the committee considers when evaluating proposed nominees are their knowledge and experience in business matters and in the metals and recycling industry, finance, capital markets and mergers and acquisitions. The committee may request references and additional information from the candidate prior to reaching a conclusion. The committee is under no obligation to formally respond to recommendations, although as a matter of practice, every effort is made to do so. The Nominating and Corporate Governance Committee received no security holder recommendations for nomination to the Board of Directors in connection with the annual meeting of stockholders. Messrs. Yao, Zhao, Pang, Chan and Thomson are incumbent directors standing for reelection. The Nominating and Corporate Governance Committee did not hold any meetings during the 2010 fiscal year. 13 DIRECTOR COMPENSATION The Board of Directors' general policy on director compensation is that non-employee directors should be paid a combination of cash and equity and relatedcompensation. The following table summarizes the compensation paid by us to our directors during the 2010 fiscal year. Director Compensation Table for the 2010 Fiscal Year Director Fees earned or paid in cash ($) Stock Awards ($) Total ($) Kexuan Yao(1) $
